                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADVANCED FLUID SYSTEMS, INC., :               CIVIL ACTION NO. 1:13-CV-3087
                                :
               Plaintiff        :             (Chief Judge Conner)
                                :
         v.                     :
                                :
KEVIN HUBER, INSYSMA            :
(INTEGRATED SYSTEMS AND         :
MACHINERY, LLC), LIVINGSTON & :
HAVEN, LLC, CLIFTON B. VANN IV, :
and THOMAS AUFIERO,             :
                                :
               Defendants       :

                                      ORDER

      AND NOW, this 5th day of March, 2019, upon consideration of the parties’

motions (Docs. 346, 347, 350, 394) seeking post-judgment relief pursuant to various

Federal Rules of Civil Procedure, and the parties’ extensive briefing in support of

and opposition to said motions, and for the reasons stated in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 346) by defendants Kevin Huber and Integrated
             Systems and Machinery, LLC, to amend the court’s findings and
             judgment under Rules 52, 59, and 60 or, in the alternative, for a
             new trial under Rules 59 and 60 is DENIED.

      2.     The motion (Doc. 347) by plaintiff Advanced Fluid Systems, Inc.,
             to amend conclusion of law as to Livingston defendants’
             misappropriations to permit award of counsel fees is DENIED.

      3.     The motion (Doc. 350) by defendants Livingston & Haven, LLC,
             Clifton B. Vann IV, and Thomas Aufiero (collectively, the “Livingston
             defendants”) for new trial or relief from judgment under Fed. R. Civ.
             P. 59(a) or, in the alternative, motion to amend this court’s judgment,
             findings and conclusions under Fed. R. Civ. P. 52(a)(5), 52(b), 59(e), and
             60(b) is DENIED.
4.   The Livingston defendants’ motion (Doc. 394) to amend pleadings to
     conform to evidence is DENIED.

5.   The Clerk of Court is directed to mail a copy of the accompanying
     memorandum and this order to the Livingston defendants’ former
     counsel, Philip J. Morin, Esquire (“Attorney Morin”).

6.   Attorney Morin shall remit to the Clerk of Court, within 30 days of the
     date of this order, the pro hac vice admission fee of $50. See LOCAL
     RULE OF COURT 83.8.2.5; District Court Miscellaneous Schedule of Fees,
     https://www.pamd.uscourts.gov/district-court-miscellaneous-fees (last
     visited Mar. 4, 2019).




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
